DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/22 has been entered. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	19-21, 23-25, 27-29, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Fugitt et al. (US 8,142,887), and as evidenced by Dow Technical Data Sheet.
Regarding claims 19, 23, 24, 29, and 33, Kelly et al. teaches a paperboard structure comprising: a paperboard substrate inherently comprising a first major surface and a single-coat layer applied to the first major surface of the paperboard substrate, - 24 -Docket No. 23362-USORDIwherein the single-coat layer defines an outermost coating surface given there are no other layers required atop the single-coat layer and comprises a binder and a pigment blend, the pigment blend comprising a low density organic pigment and a modified inorganic pigment (paragraphs [0031], [0062], [0066] and [0077]). 
Kelly et al. discloses modified inorganic pigment including coarse calcium carbonate and clay such as kaolin clay, calcined clay, structured clay, including mixtures thereof (paragraph [0062]). Kelly further discloses the pigments can have a coarse particle size where the particles have a particle size distribution in which less than about 65 percent of the inorganic pigment is less than about 2 microns in diameter (paragraph [0066]) given that using coarse particle size distributions provide better gloss and smoothness (paragraph [0070]). Therefore, the pigments disclosed by Kelly et al. overlap that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. 
Given that Kelly et al. teaches wherein said low density organic pigment comprises about 15 to about 60 percent (paragraph [0038]) which falls within the claimed range of at least 25 percent by volume of said pigment blend and given that the amount of modified inorganic pigment can include about 35 parts to about 75 parts per 100 parts pigment (paragraph [0072]), which are amounts that overlap those used in the present invention (See Table 1 of present specification), the void volume of the pigment blend would overlap that presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. 
Kelly et al. fails to teach wherein said single-coat layer has a dry weight of less than 9 pounds per 3000 square feet. Further, Kelly et al. does not explicitly teach wherein the pigment blend has a void volume as claimed.
However, Fugitt et al. teaches wherein said single-coat layer has a dry weight of about 9 pounds per ream or less (col. 5, lines 1-6), i.e. 9 pounds per 3000 square feet or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a dry weight, including that presently claimed, for the single-coat layer of Kelly et al. in order to provide sufficient coverage of pits and crevices in the substrate while also minimizing manufacturing cost (Fugitt et al., col. 5, lines 8-12 and 38-42).
With respect to the void volume, Fugitt et al. teaches a coating composition comprising a binder and a pigment blend, including calcium carbonate (col. 2, lines 42-50), having a void volume of at least 45 percent (col. 3, lines 27-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a void volume for the pigment blend of Kelly et al. in order to provide high smoothness at relatively low coat weights, thereby reducing raw material costs (Fugitt et al., col. 3, lines 50-63).
Given that Kelly et al. in view of Fugitt et al. teaches paperboard structure comprising materials and structure, including pigment blend, identical to that presently claimed, the outermost coating surface of the paperboard structure would necessarily result in a Parker Print Surface smoothness as presently claimed, absent evidence to the contrary. Further, it is noted Kelly et al. discloses paperboard structure having a Parker Print Surface smoothness such as 0.84 (Table 8) that falls within the claimed ranges of at most about 4 micrometers, at most about 3 micrometers, and at most about 2 micrometers.
Regarding claim 20, Kelly et al. in view of Fugitt et al. teaches a dry weight of about 9 pounds per ream or less (col. 5, lines 1-6), i.e. 9 pounds per 3000 square feet or less which meets the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 21, Kelly et al. teaches wherein said low density organic pigment is Ropaque Ultra E (paragraph [0038]) which has a density of 0.591 as evidenced by Dow Technical Data Sheet, which falls within the claimed range of at most 1.04 g/cm3. 
Regarding claim 25, Kelly et al. teaches wherein said binder comprises latex (paragraph [0056]).  
Regarding claim 27, Kelly et al. teaches wherein said low density organic pigment comprises hollow spheres (paragraph [0035]). 
Regarding claim 28, Kelly et al. teaches wherein said low density organic pigment comprises spheres having an average diameter ranging from about 0.35 to about 3.0 microns (paragraph [0037]) which encompasses the claimed range of about 0.4 µm to about 1.5 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 32, Kelly et al. teaches wherein less than 65 percent of said modified calcium carbonate has a particle size less than 2 µm (paragraph [0066]) which overlaps the claimed range of wherein at most about 12 percent of said modified calcium carbonate has a particle size less than 1 µm.  
Regarding claim 34, Kelly et al. teaches wherein the paperboard substrate comprises SBS (paragraph [0138]) which corresponds to solid bleached sulfate as claimed.
Regarding claim 35, Kelly et al. teaches wherein said pigment blend further comprises various inorganic pigments, including “mixtures thereof” (paragraphs [0062]-[0063]) which would include an additional inorganic pigment.  
Regarding claim 36, Kelly et al. teaches a paperboard structure comprising: a paperboard substrate inherently comprising a first major surface and a single-coat layer applied to the first major surface of the paperboard substrate, - 24 -Docket No. 23362-USORDIthe single-coat layer being in direct contact with the first major surface of the paperboard substrate given that no layer is required between the single-coat layer and the paperboard substrate, wherein the single-coat layer defining an outermost coating surface given there are no other layers required atop the single-coat layer and comprises a binder and a pigment blend, the pigment blend comprising a low density organic pigment and a modified inorganic pigment (paragraphs [0031], [0062], [0066] and [0077]). 
Kelly et al. discloses modified inorganic pigment including coarse calcium carbonate and clay such as kaolin clay, calcined clay, structured clay, including mixtures thereof (paragraph [0062]). Kelly further discloses the pigments can have a coarse particle size where the particles have a particle size distribution in which less than about 65 percent of the inorganic pigment is less than about 2 microns in diameter (paragraph [0066]) given that using coarse particle size distributions provide better gloss and smoothness (paragraph [0070]). Therefore, the pigments disclosed by Kelly et al. overlap that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. 
Given that Kelly et al. teaches wherein said low density organic pigment comprises about 15 to about 60 percent (paragraph [0038]) which falls within the claimed range of at least 25 percent by volume of said pigment blend and given that the amount of modified inorganic pigment can include about 35 parts to about 75 parts per 100 parts pigment (paragraph [0072]), which are amounts that overlap those used in the present invention (See Table 1 of present specification), the void volume of the pigment blend would overlap that presently claimed, absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. 
Kelly et al. fails to teach wherein said single-coat layer has a dry weight of less than 9 pounds per 3000 square feet. Further, Kelly et al. does not explicitly teach wherein the pigment blend has a void volume as claimed.
However, Fugitt et al. teaches wherein said single-coat layer has a dry weight of about 9 pounds per ream or less (col. 5, lines 1-6), i.e. 9 pounds per 3000 square feet or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a dry weight, including that presently claimed, for the single-coat layer of Kelly et al. in order to provide sufficient coverage of pits and crevices in the substrate while also minimizing manufacturing cost (Fugitt et al., col. 5, lines 8-12 and 38-42).
With respect to the void volume, Fugitt et al. teaches a coating composition comprising a binder and a pigment blend, including calcium carbonate (col. 2, lines 42-50), having a void volume of at least 45 percent (col. 3, lines 27-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a void volume for the pigment blend of Kelly et al. in order to provide high smoothness at relatively low coat weights, thereby reducing raw material costs (Fugitt et al., col. 3, lines 50-63).
Given that Kelly et al. in view of Fugitt et al. teaches paperboard structure comprising materials and structure, including pigment blend, identical to that presently claimed, the outermost coating surface of the paperboard structure would necessarily result in a Parker Print Surface smoothness as presently claimed, absent evidence to the contrary. Further, it is noted Kelly et al. discloses paperboard structure having a Parker Print Surface smoothness such as 0.84 (Table 8) that falls within the claimed ranges of at most about 4 micrometers, at most about 3 micrometers, and at most about 2 micrometers.
Regarding claim 37, Kelly et al. teaches wherein less than 65 percent of said modified calcium carbonate has a particle size less than 2 µm (paragraph [0066]) which overlaps the claimed range of wherein at most about 12 percent of said modified calcium carbonate has a particle size less than 1 µm.  


Claims	30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Fugitt et al. (US 8,142,887) and further, in view of Kojima et al. (JP 2007239106).		
Kelly et al. in view of Fugitt et al. is relied upon as disclosed above.
Regarding claim 30, Kelly et al. teaches kaolin clay (paragraph [0062]) but fails to teach wherein said modified inorganic pigment comprises delaminated kaolin clay.
However, Kojima et al. teaches a coating composition comprising modified inorganic pigment comprising delaminated kaolin clay (paragraphs [0009] and [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include delaminated kaolin clay in the modified inorganic pigment of Kelly et al. in view of Fugitt et al. in order to provide the desired paper glossiness, print quality, and suitability for scratch stains (Kojima et al., paragraphs [0010]-[0012]).
Regarding claim 31, Kelly et al. teaches wherein 30 percent by mass of particles are smaller than 1 µm (paragraph [0015]). However, given that the claimed range of at most “about” 25 percent which includes values slightly above those disclosed, it is clear that the disclosure of 30 percent by mass by Kelly et al. would meet the amount claimed. Therefore, it would have been obvious to one of ordinary skill in the art to use modified inorganic pigment with amount, including that claimed, in Kelly et al. in view of Kojima et al. in order to produce layer that imparts desired paper glossiness, print quality, and suitability for scratch stains. 
Alternatively, it is apparent, that the instantly claimed amount and that taught by Kelly et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the modified inorganic pigment disclosed by Kelly et al. in view of Kojima et al. and that disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the modified inorganic pigment disclosed in the present claims is but an obvious variant of that disclosed in Kelly et al. in view of Kojima et al., and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Fugitt et al. (US 8,142,887) and further, in view of Gotou et al. (US 2013/0176369).		
Kelly et al. in view of Fugitt et al. is relied upon as disclosed above.
Regarding claim 30, Kelly et al. teaches kaolin clay (paragraph [0062]) but fails to teach wherein said modified inorganic pigment comprises delaminated kaolin clay.
However, Gotou et al. teaches a coating composition comprising binder and modified inorganic pigment comprising delaminated kaolin clay (paragraphs [0266]-[0267]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include delaminated kaolin clay in the modified inorganic pigment of Kelly et al. in view of Fugitt et al. in order to impart high glossiness (Gotou et al., paragraph [0267]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0311416) in view of Fugitt et al. (US 8,142,887) and further, in view of Behl (WO 97/12002).			
Kelly et al. in view of Fugitt et al. is relied upon as disclosed above.
Regarding claim 31, Kelly et al. in view of Fugitt et al. fails to teach wherein at most about 20 percent of said modified clay has a particle size less than 1 µm.
  However, Behl et al. teaches that the greater the amount of particles finer than 2 micrometers in the kaolin clay, the less opaque is the sheet (page 1, lines 15-29). Since the instant specification is silent to unexpected results, the specific amount of modified clay is not considered to confer patentability to the claims. As the opaqueness is a variable that can be modified, among others, by adjusting the amount of modified clay, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of modified clay in Kelly et al. having a particle size less than 2 micrometers to obtain the desired opaqueness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Response to Arguments
Applicant's arguments filed 06/13/22 have been fully considered but they are not persuasive.
Applicant amended claims 19 and 36 to include “wherein the single-coat layer has a dry weight of less than 9 lbs per 3000 square feet”, at least “45”% void volume, low density organic pigment comprising at least “25”percent by volume, and PPS 10S smoothness of at most about “4” micrometers.
Applicant argues that Kelly does not disclose or suggest a paperboard structure having a paperboard substrate with a single-coat layer having a dry weight of less than 9 lbs per 3000 square feet with a coating composition that includes a pigment blend including a low density organic pigment and a modified inorganic pigment, the modified inorganic including (1) modified clay, wherein at most about 25 percent of the modified clay has a particle size less than 1 µm: and (2) modified calcium carbonate, wherein at most about 15 percent of the modified calcium carbonate has a particle size less than 1 µm, wherein the pigment blend has a void volume of at least 45%. and where in the first major surface has a Parker Print Surface (PPS 105) smoothness of at most about 4 micrometers.
However, it is agreed Kelly does not teach dry weight which is why Fugitt is used to teach the claimed limitation. Further, Kelly does explicitly meet the amounts of modified clay and modified calcium carbonate, void volume, and Parker Print Surface smoothness as claimed. Applicant has not explained why Kelly does not meet these limitations.
Applicant argues that Kelly discloses a hollow polymeric pigment in terms of weight percentage whereas the claims of the present application are based on volume percentage. When converted to volume percentage, the disclosed composition of Kelly does not overlap with the composition as recited in Claim 19 of the present application.
However, applicant has not provided evidence, i.e. calculations, to support their position. 
Applicant argues that Fugitt demonstrates that it was only possibly to achieve sediment void volumes greater than 50 percent with hyperplaty Contour 1180 and XP6100 clays both highly processed and, thus, expensive pigments.
However, the fact remains Fugitt meets the claimed void volume. Further, the present claims do not exclude hyperplaty clays.
With respect to claim 20, Applicant argues that Fugitt discloses a much higher percentage of up to 60% of ground calcium carbonate having a particle size smaller than 2 microns.
However, note that while Fugitt does not disclose all the features of the present claimed invention, Fugitt is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely pigment blend having void volume as claimed, and in combination with the primary reference, discloses the presently claimed invention. It is noted the amount and size of ground calcium carbonate disclosed by Fugitt still meet the range presently claimed and therefore would result in smoothness as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787